  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page I of I
........

                                      UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November I, 1987)
                                  v.

                      Miguel Martinez-Gonzalez                                           Case Number: 3:19-mj-21568

                                                                                         Martin G Molina
                                                                                         Defendant's Attorney


  REGISTRATION NO.                     ~ 0( ~   rJ     (f   J c</   ~/
  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                            ~~~__.::..._~~~~~~~~~~~~~~~~~~~~~~~




    D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                   Nature of Offense                                                                      Count Number(s)
  8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                            1

     D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




     D Count(s)                                                                           dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                  th TIME SERVED                                     D                                         days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    t}le defendant's possession at the time of arrest upon their deportation or removal.
    b Cq~~ recomD).en4.s defendant be deported/removed with relativef2><' n 1- 10 tl- 1 £,' -i 'r--t? - charged in case
           I' I\ ) ) I , 1ti     .                                                            (,, ("" 7 i, lf z
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Frida~ril    12, 2019
                                                                                     Date of Imposition of Sentence



   Received DUSM.
                   -£',f('
            .. /·· /      /   )            1            FILED                    I       l!!lf
                                                                                     HONORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE

                                                        Apr 12 2019
   Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT                                                          3:19-mj-21568
                                               SOUTHERN DISTRICT OF CALIFORNIA
